MEMORANDUM **
Mauricio Corona-Barrera, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reconsider its earlier order affirming an immigration judge’s (“U”) order denying his application for cancellation of removal. We review for abuse of discretion the denial of a motion to reconsider. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
The BIA was within its discretion in denying Corona-Barrera’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision affirming the IJ’s order denying cancellation of removal. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
To the extent Corona-Barrera challenges the agency’s finding that he did not demonstrate the requisite “exceptional and extremely unusual hardship” to his son, we lack jurisdiction to review that decision because this petition for review is not timely as to that order, see Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003), and because it is a discretionary determination over which we lack jurisdiction, see Romero-Torres v. Ashcroft, 327 F.3d 887, 891 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.